          Case 3:20-mj-02096-BLM Document 11 Filed 06/15/20 PageID.14 Page 1 of 4
PS 8D
(05/08)                                                                                     June 15, 2020
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                             SOUTHERN DISTRICT OF CALIFORNIA

                       Petition for Warrant for Defendant on Pretrial Release


Name of Defendant: Michael Patrick Hernandez (Spanish)                    Dkt No.: 3:20-MJ-02096-BLM-1

Reg. No.: Unknown

Name of Judicial Officer: The Honorable Barbara Lynn Major, U.S. Magistrate Judge

Date Conditions Ordered: June 8, 2020, before the Honorable Daniel E. Butcher, U.S. Magistrate Judge

Charged Offense: 21 U.S.C. 952 - Importation of a Controlled Substance

Conditions of Release: Mandatory Conditions - not violate federal, state, or local law during period of
release. Standard Conditions - must appear in court as ordered and surrender as directed to serve any
sentence; not possess a firearm, destructive device, or other dangerous weapon; must legally transfer all
firearms as directed by Pretrial Services; not use or possess a narcotic drug or other controlled substance
without lawful medical prescription; must not use or possess marijuana under any circumstances; provide
a current residence address and phone number and keep it current while case is pending; must report as
directed by the Pretrial Services Office and follow all directions of the Pretrial Services Office; travel
restricted to San Diego County; may not enter Mexico. Additional Conditions: actively seek or continue
full-time employment, or schooling, or a combination of both; reside with a family member, surety, or at
a residence approved by the Pretrial Services Office, including any contract facility; submit signed
approved bond package or must self surrender to USMS on June 15, 2020.

Modification: None

Date Released on Bond: June 8, 2020

Next Court Hearing: June 18, 2020, at 9:30am for a Preliminary Hearing before the Honorable Barbara
Lynn Major

Asst. U.S. Atty.: Lyndzie Carter                 Defense Counsel: Eric Fish (Appointed)
                 (619) 546-8780                                   (619) 234-8467

Prior Violation History: None
          Case 3:20-mj-02096-BLM Document 11 Filed 06/15/20 PageID.15 Page 2 of 4
PS 8D
(05/08)

Name of Defendant: Michael Patrick Hernandez                                                  June 15, 2020
Docket No.: 3:20-MJ-02096-BLM-1                                                                      Page 2



                                     PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT

The Pretrial Services officer believes that the defendant has violated the following condition(s) of pretrial
release:

CONDITION(S)                                    ALLEGATION(S) OF NONCOMPLIANCE

(Special Condition)
The defendant must advise the Court or the      1. The defendant was to reside at the San Diego Convention
Pretrial Services Office in writing of: (1)     Center Shelter. On or about June 10, 2020, the defendant
the defendant’s residence address and           left the shelter without notifying Pretrial Services and
phone number; and (2) any new contact           providing a new residence address and phone number. As
information, before making any change of        of this writing, his whereabouts are unknown.
residence or phone number.

Grounds for Revocation:

On June 8, 2020, the Court set conditions of release which include a condition the defendant reside at a
residence approved by Pretrial Services, including any contract facility. The defendant met with our
office subsequent to Court on June 8, 2020, and on June 9, 2020. On those dates, the conditions of
release were reviewed with the defendant and he acknowledged understanding of his conditions of
pretrial release.

On June 9, 2020, Pretrial Services arranged for the defendant to reside at Correctional Alternatives Inc.
(CAI). During the intake process, Mr. Hernandez reported he was residing in Mexico a few days prior.
Due to his residence in Mexico, CAI was unable to accept the defendant because of concerns related to
the spread of COVID-19. CAI allowed him to spend one night in temporary quarantine while Pretrial
Services arranged for another residence.

On June 10, 2020, our office arranged for Mr. Hernandez to transition to the San Diego Convention
Center Shelter. The undersigned reviewed his conditions of release once again, his next court date, and
provided contact information for his attorney. Subsequent to our meeting, convention center staff
indicated Mr. Hernandez would be housed at one of the three shelter’s onsite and would complete the
intake process the following day.

On June 12, 2020, staff at the convention center reported they were unable to locate the defendant the
prior day and it appeared his information was not in the shelter’s database. Staff reported the defendant
must have failed to complete the intake process and were not sure when Mr. Hernandez might have left
the facility. Staff further reported that it could have been an oversight and that they would continue
              Case 3:20-mj-02096-BLM Document 11 Filed 06/15/20 PageID.16 Page 3 of 4
PS 8D
(05/08)

Name of Defendant: Michael Patrick Hernandez                                                June 15, 2020
Docket No.: 3:20-MJ-02096-BLM-1                                                                    Page 3

looking for the defendant and/or his intake paperwork to confirm his presence at the shelter. Pretrial
Services reached out to defense counsel and did not receive a response.

On June 15, 2020, staff at the convention center reported the defendant was not located over the
weekend and he has not contacted Pretrial Services to provide a new residence address and phone
number as of this writing. His whereabouts are unknown.

SUPERVISION ADJUSTMENT

The defendant’s adjustment to supervision is characterized at poor. Despite reviewing the conditions of
release three times with Mr. Hernandez; he appears to have the shelter without notifying Pretrial
Services and appears unable or unwilling to follow the Court ordered conditions of release. As of this
writing, his whereabouts remain unknown.

A computerized records conducted on June 15, 2020 revealed no new arrests or convictions.

RECOMMENDATION

At this time, Pretrial Services respectfully recommends a no-bail bench warrant remain issued for the
defendant’s arrest in order to bring him before the Court to show cause why his supervision should not
be revoked.

 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: June 15, 2020

  Respectfully submitted:                                Reviewed and approved:
  LORI A. GAROFALO
  CHIEF PRETRIAL SERVICES OFFICER

  by
          Dario Olguin                                   Eric Kosmo
          U.S. Pretrial Services Officer                 Supervising U.S. Pretrial Services Officer
          (619) 321-1422
          Place: San Diego, California
              Case 3:20-mj-02096-BLM Document 11 Filed 06/15/20 PageID.17 Page 4 of 4
PS 8D
(05/08)

Name of Defendant: Michael Patrick Hernandez                                     June 15, 2020
Docket No.: 3:20-MJ-02096-BLM-1                                                         Page 4


THE COURT ORDERS:
          X
              AGREE, ISSUE A NO BAIL BENCH WARRANT FOR THE DEFENDANT'S ARREST
              AND ORDER HIM TO SHOW CAUSE WHY HIS BOND SHOULD NOT BE REVOKED.

              Other




                                                                      5:20 PM, Jun 15, 2020
The Honorable Barbara Lynn Major                                    Date
U.S. Magistrate Judge
